Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of fig. 4, 9 in the reply filed on 12/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon inspection, it was found that claims 14-18 and claims 6-13 are directed to non-elected species Fig. 12, 5, respectively and are withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  There should be a semicolon between “a wafer support” and “when”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the capacitance…of the wall-plasma sheath/wafer plasma sheath".  There is insufficient antecedent basis for this limitation in the claim. This was not previously introduced and it is unclear where this limitation/provenance came from. It is also not commonly or explicitly well-known that capacitance is inherent to a plasma sheath, unlike the term “bottom” of a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 20190350072) in view of Shannon (US 20090298287).
Regarding claim 1. Dorf teaches in Fig. 2 a plasma system comprising: a plasma chamber (pr. Chamber 213 [0061]) comprising a plurality of walls (fig. 2) and a wafer support (sub sup assb. 236 [61]) when a plasma is created within the plasma chamber (fig. 2, plasma 201 [61] in 213) a wall-plasma sheath is formed between the plasma and the at least one of the plurality of walls, and a wafer-plasma sheath is formed between the plasma and a wafer disposed on the wafer support (this relates to the plasma and is not an apparatus structure nor structurally limiting the apparatus, MPEP 2114; in fig. 2, the sheaths are considered to be the plasma interfaces between walls and the support of the chamber), wherein the capacitance of the wall-plasma sheath is at least about ten times greater than the capacitance of the wafer-plasma sheath (again, this relates to the plasma and does not further limit an apparatus structure; the capacitances can vary depending on process parameters such as the power/voltage/current, pressure, temperature, chemicals used during intended use processing, and also transiently change, such as localized sheath capacitances inside the chamber); an RF driver (RF power 218 [61]) drives bursts into the plasma chamber (drives bursts/applications of RF plasma power into the chamber via induction) with an RF frequency (it is RF); a nanosecond pulser (ns pulse gen 214 [28]) drives pulses into the plasma chamber [32, bias voltage pulse into plasma] with a pulse repetition 
Regarding claim 2, Dorf in view of Shannon teaches the plasma system according to claim 1, wherein the capacitance of the wafer-plasma sheath is less than about 1 nF (as disc above, this relates to an intended use and does not structurally limit the apparatus).
Regarding claim 3. Dorf in view of Shannon teaches the plasma system according to claim 1, wherein the RF driver drives bursts with a frequency greater than about 1 Mhz (as disc, above 50Mhz) but does not teach with a peak voltage greater than about 1 kV, however Shannon teaches in [36] the power level/voltage of the VHF source power affects the plasma electron density and sheath thickness and hence is a result effective parameter; it would be obvious to those skilled in the art at invention time to optimize the voltage of the RF driver to control plasma electron density and sheath thickness.
Regarding claim 4. Dorf in view of Shannon teaches the plasma system according to claim 1, wherein the nanosecond pulser drives pulses with a peak voltage greater than about 1 kV (overlapped .1-10kV [29]) and with a frequency less than the frequency of the bursts produced by the RF generator (as disc in claim 1).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 20190350072) in view of Shannon (US 20090298287) and further in view of Koizumi (US 20010023822).
Regarding claim 5. Dorf in view of Shannon teaches the plasma system according to claim 1, but does not teach wherein the first filter comprises a high pass filter and wherein the second filter comprises a low pass filter, however Koizumi teaches in fig. 1 [42 46 47] the first filter (HPF 15 which is connected to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718